        Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 1 of 17                           FILED
                                                                                        2020 May-08 AM 11:04
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

STELLA HALL,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )    Case No.: 1:18-cv-01985-SGC
                                              )
SOCIAL SECURITY                               )
ADMINISTRATION, Commissioner,                 )
                                              )
       Defendant.                             )

                            MEMORANDUM OPINION1

       Plaintiff Stella Hall appeals from the decision of the Commissioner of the

Social Security Administration ("Commissioner") denying her application for a

period of disability, disability insurance benefits, and supplemental security

income. (Doc. 1). Plaintiff timely pursued and exhausted her administrative

remedies, and the decision of the Commissioner is ripe for review. For the reasons

stated below, the Commissioner's decision is due to be affirmed.

I.     FACTS, FRAMEWORK, AND PROCEDURAL HISTORY

       Plaintiff was fifty at the time of her disability onset and fifty-one at the time

of the unfavorable decision issued by the Administrative Law Judge ("ALJ”). (See

R. 29, 31). Plaintiff speaks English and has a high school education. (R. 29).


1
  The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c).
(Doc. 10).
        Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 2 of 17




Prior to her alleged disability onset, Plaintiff worked as an order picker, hand

packager, sewing machine operator, and “Assembler, Small Parts.” (Id.). Plaintiff

filed the instant application on October 8, 2015, alleging disability as of April 22,

2015, due to neck and back injuries, depression, chronic migraines, and anxiety

attacks. (R. 225-26, 257). Plaintiff subsequently amended her disability onset date

to October 1, 2015 (R. 66), and finally to February 25, 2016 (R. 42). Plaintiff

testified 2 she could no longer work, primarily due to pain in her neck, shoulders,

lower back, and legs. (See Doc. 11 at 4-5).

       When evaluating the disability of individuals over the age of eighteen, the

regulations prescribe a five-step sequential evaluation process. See 20 C.F.R. §§

404.1520, 416.920; Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). The

first step requires a determination whether the claimant is performing substantial

gainful activity ("SGA").       20 C.F.R. § 404.1520(a)(4)(i).        If the claimant is

engaged in SGA, he or she is not disabled, and the evaluation stops. Id. If the

claimant is not engaged in SGA, the Commissioner proceeds to consider the

combined effects of all the claimant's physical and mental impairments. 20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). These impairments must be severe and

must meet durational requirements before a claimant will be found disabled. Id.

The decision depends on the medical evidence in the record. See Hart v. Finch,

2
 The ALJ held a hearing on March 1, 2017, followed by a supplemental hearing on November 1,
2017. (R. 39-83).
                                            2
       Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 3 of 17




440 F.2d 1340, 1341 (5th Cir. 1971). If the claimant's impairments are not severe,

the analysis stops. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). Otherwise,

the analysis continues to step three, at which the Commissioner determines

whether the claimant's impairments meet the severity of an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1.          20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). If the impairments fall within this category, the claimant will be

found disabled without further consideration. Id. If the impairments do not fall

within the listings, the Commissioner determines the claimant's residual functional

capacity ("RFC"). 20 C.F.R. §§ 404.1520(e), 416.920(e).

      At step four the Commissioner determines whether the impairments prevent

the claimant from returning to past relevant work.                   20 C.F.R. §§

404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant is capable of performing

past relevant work, he or she is not disabled, and the evaluation stops. Id. If the

claimant cannot perform past relevant work, the analysis proceeds to the fifth step,

at which the Commissioner considers the claimant's RFC, as well as the claimant's

age, education, and past work experience, to determine whether he or she can

perform other work. Id.; 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the

claimant can do other work, he or she is not disabled. Id.

      Applying the sequential evaluation process, the ALJ found Plaintiff had not

engaged in SGA since her application date. (R. 20). At step two, the ALJ found


                                          3
        Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 4 of 17




Plaintiff suffered from the following severe impairments: (1) obesity; (2) lumbar

and cervical degenerative disease; and (3) generalized anxiety disorder. (Id.).

      At step three, the ALJ found Plaintiff did not have an impairment or

combination of impairments meeting or medically equaling any of the listed

impairments. (R. 20-22). Before proceeding to step four, the ALJ determined

Plaintiff had the RFC to perform light work as defined in 20 C.F.R. § 404.1567(c),

with the following restrictions: (1) occasionally stooping, crouching, and turning

her head left or right; (2) never climbing, driving, or performing bilateral upper

extremity pushing, pulling, or overhead reaching; (3) occasionally having contact

with the general public; and (4) only working in temperature-controlled

environments. (R. 22).

      At step four, the ALJ determined Plaintiff could not perform her past

relevant work but could perform other jobs, including routing clerk, marker, and

small parts assembler. (R. 29-30). Accordingly, the ALJ concluded Plaintiff was

not disabled. (R. 31). The Appeals Council denied Plaintiff’s request for review.

(R. 1). Plaintiff timely filed the instant appeal. (See id.; Doc. 1).

II.   STANDARD OF REVIEW

      A court's role in reviewing claims brought under the Social Security Act is a

narrow one. The scope of its review is limited to determining (1) whether there is

substantial evidence in the record as a whole to support the findings of the


                                           4
       Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 5 of 17




Commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App'x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). A court gives

deference to the factual findings of the Commissioner, provided those findings are

supported by substantial evidence, but applies close scrutiny to the legal

conclusions. See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      Nonetheless, a court may not decide facts, weigh evidence, or substitute its

judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision makers

to act with considerable latitude, and ‘the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.’” Parker v. Bowen, 793 F.2d 1177,

1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed. Mar.

Comm'n, 383 U.S. 607, 620 (1966)). Indeed, even if a court finds that the proof

preponderates against the Commissioner’s decision, it must affirm if the decision is

supported by substantial evidence.      Miles, 84 F.3d at 1400 (citing Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      No decision is automatic, for “despite th[e] deferential standard [for review

of claims], it is imperative that th[is] Court scrutinize the record in its entirety to


                                          5
        Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 6 of 17




determine the reasonableness of the decision reached.” Bridges v. Bowen, 815

F.2d 622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881, 883 (11th

Cir. 1984)). Moreover, failure to apply the correct legal standards is grounds for

reversal. See Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984).

III.   DISCUSSION

       On appeal, Plaintiff contends the ALJ erred by: (1) improperly evaluating

Plaintiff’s credibility under the Eleventh Circuit’s pain standard; and (2) failing to

give proper weight to the opinions of Plaintiff’s primary treating physician, Arden

Aylor, MD.       (Doc. 11 at 4, 11).        Plaintiff’s contentions focus on the ALJ’s

determinations regarding her neck and back pain. (See Doc. 11 at 4-5). These

arguments are addressed in turn.

A.     Pain Standard

       Plaintiff contends the ALJ erred in rejecting her testimony regarding her

pain and the resulting limitations. 3 The Eleventh Circuit has established a three-

part pain standard to assess a claimant’s subjective pain testimony:

       In order to establish a disability based on testimony of pain and other
       symptoms, the claimant must satisfy two parts of a three-part test
       showing: (1) evidence of an underlying medical condition; and (2)
       either (a) objective medical evidence confirming the severity of the


3
  Plaintiff characterizes the ALJ’s review of Plaintiff’s testimony regarding pain as a negative
credibility determination. (Doc. 11 at 4-10). However, the ALJ did not mention Plaintiff’s
credibility. Instead, the ALJ evaluated Plaintiff’s subjective testimony regarding her symptoms
in accordance with SSR 16-3p. See 20 C.F.R. § 404.1529.
                                               6
           Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 7 of 17




          alleged pain; or (b) that the objectively determined medical condition
          can reasonably be expected to give rise to the claimed pain.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002).                          An individual's

statement as to pain is not conclusive evidence of disability; there must also be

medical signs and findings, established by medically acceptable clinical or

laboratory diagnostic techniques, to support the statement.                            42 USC §

423(d)(5)(A). Thus, a claimant’s subjective pain testimony supported by medical

evidence supports a finding of disability. Foote v. Chater, 67 F.3d 1553, 1561

(11th Cir. 1995).          An ALJ must articulate explicit and adequate reasons for

discrediting a claimant’s subjective testimony regarding pain. Wilson, 284 F.3d at

1225.       The determination of whether a medical condition can reasonably be

expected to give rise to pain is a question of fact subject to the substantial evidence

standard of review. See Lamb v. Bowen, 847 F.2d 698, 702 (11th Cir. 1988).

          Here, the ALJ noted Plaintiff’s testimony on the following matters during

the March 20, 2017 hearing.4 Plaintiff described pain in her neck, shoulders, and

lower back which prevented her from standing for more than two hours at a time

and made it difficult for her to sit for long periods of time. Plaintiff further

testified she sat in a recliner with her legs elevated and spent about six hours per

day lying down—in thirty-minute increments—due to pain. Plaintiff claimed she

could not lift more than ten pounds and that her husband does most of the

4
    Plaintiff adopted the ALJ’s recitation of her testimony as true and correct. (Doc. 11 at 3).
                                                   7
           Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 8 of 17




household chores; she also claimed the pain and numbness caused her to fall twice

each week. Plaintiff testified she had surgery on her cervical spine to place a plate

in her neck, which made it difficult to move her head.5 During a supplemental

hearing on November 1, 2017, Plaintiff testified her symptoms—particularly pain

and stiffness—had worsened to the point that she spent 90 percent of her day

sitting in a recliner. (R. 23).

          The ALJ then summarized Plaintiff’s treatment history, starting with her

cervical spine fusion surgery in 2004, followed by a 2009 MRI which revealed

degenerative changes and a small central disc protrusion at C4-5 but no evidence

of nerve or cord compression. (R. 24; see R. 487). The ALJ noted a gap in

treatment until August 15, 2013, when Victor E. Mendoza, MD, a neurologist and

pain specialist, evaluated Plaintiff.           (R. 24; see R. 496-97).   Dr. Mendoza’s

physical exam revealed: (1) full range of motion in the cervical spine; (2) reduced

range of motion in the lumbar spine; (3) a positive straight leg test on the right; (4)

5/5 strength in her upper extremities; (5) 4+/5 strength in her lower extremities; (6)

intact sensation throughout; and (7) a mild, right-sided limp.            (R. 497).   On

October 3, 2013, Dr. Mendoza performed a caudal epidural injection and right

sacroiliac lidocaine joint injection (“Injection Treatments”), which resulted in

moderate symptom improvement. (R. 495, 498-99). A June 25, 2014 MRI of


5
    Plaintiff underwent this surgery in 2004. (See Doc. 11 at 8).
                                                   8
       Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 9 of 17




Plaintiff’s lumbar spine ordered by Dr. Mendoza showed mild multilevel

degenerative changes but no frank neural compromise. (R. 502-03). The ALJ

noted Plaintiff did not seek additional Injection Treatments, despite the moderate

relief they afforded. (R. 24).

      The ALJ noted another gap in back treatment until January 30, 2015, when

Plaintiff visited Dr. Aylor, her primary care physician. (R. 24; see R. 537). The

ALJ then cited a treatment note from October 9, 2015, reflecting Plaintiff’s

complaints of chronic back and joint pain, but also reporting her denial of falls,

gait abnormality, headache, numbness, or tingling. (R. 24-25; see R. 511-12).

Physical examination was unremarkable, and Plaintiff did not claim new back or

joint issues; her daily function and quality of life was stable. (R. 511-12). The

ALJ next discussed a treatment note from September 11, 2015, when Dr. Aylor

noted Plaintiff did not complain about side-effects or inefficacy of her

prescriptions, including Xanax, a muscle-relaxer, and a narcotic pain medication.

(R. 25; see R. 513). Dr. Aylor reported cervical spine crepitus and reduced range

of motion in the lumbar spine with diffuse sensory loss in the lower extremities.

(R. 513-14). The ALJ noted Plaintiff’s denial of falls, headaches, tingling, or

weakness, as well as Dr. Aylor’s observation that she was not in acute distress. (R.

25; see R. 513-14). Plaintiff had pain with straight leg raising, but Dr. Aylor

concluded she was negative for true radiculopathy. (R. 514). The ALJ next moved


                                         9
       Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 10 of 17




to a December 4, 2014, treatment note reflecting Plaintiff’s reports that her daily

function and quality of life remained stable with no new back or joint issues. (R.

25; see R. 576).     In addition to other treatment records, the ALJ discussed

treatment notes from August 14, 2017, and October 9, 2017, in which Dr. Aylor

remarked Plaintiff’s pain had improved with medication and that she rated her pain

as 5/10. (See R. 26, 592, 595).

      The ALJ concluded none of Dr. Aylor’s treatment records supported

Plaintiff’s claim that her pain was so severe as to force her to spend 90 percent of

her days lying down or sitting in a recliner with her feet elevated. Additionally, the

ALJ noted Dr. Aylor did not refer her to a neurologist or order additional imaging,

instead prescribing conservative, routine treatment. (R. 26). Notably, Dr. Aylor

had not prescribed any more aggressive treatment, and Plaintiff had not undergone

any such treatment since her October 2013 Injection Treatments, which had

provided moderate relief.     (Id.).   Additionally, the ALJ observed this more

aggressive treatment occurred before Plaintiff’s alleged disability onset date and

before she quit working. (Id.)

      On appeal, Plaintiff contends the ALJ’s recitation of the medical record did

not include her reports of back pain reflected in the treatment notes cited in the

decision. (Doc. 11 at 6-9). Plaintiff points to her consistent repots of back,

shoulder, and neck pain from 2015 through 2017, as well as Dr. Aylor’s physical


                                         10
        Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 11 of 17




examinations documenting limited range of motion in the lumbar spine and

crepitus in the cervical spine. (Id.).

        Plaintiff is correct that Dr. Aylor’s records show she consistently

complained of back pain from 2015 to 2017. However, the problem for Plaintiff is

the lack of objective medical evidence to support the disabling effects of her

reported pain. See SSR 16-3p; Wilson, 284 F.3d at 1225-26; Foote, 67 F.3d at

1561.    The only imaging Plaintiff cites are MRIs taken prior to her alleged

disability onset date. (Doc. 11 at 10) (citing R. 424, 502). These MRIs showed:

(1) multilevel degenerative changes with annular tearing at L4-5 and L5-S1 but no

disc herniation, canal stenosis, or foraminal compromise (R. 424); and (2) mild

multilevel degenerative changes with no frank neural compromise (R. 502).

        Additionally, the ALJ’s conclusion that the objective medical evidence did

not support the disabling limitations Plaintiff alleged is supported by substantial

evidence. While Plaintiff testified at the November 2017 supplemental hearing

that she spent 90 percent of her day in a recliner, Dr. Aylor had noted in August

and October 2017 that her pain was moderate, she had no new back or joint issues,

and her functioning and quality of life were “stable.” (R. 26, 593). That Dr. Aylor

had not deviated from conservative medication treatment did not support Plaintiff’s

claims regarding her limitations. See 20 C.F.R. § 404.1529(c)(3)(iv). Further,

Plaintiff did not pursue additional Injection Treatments despite their moderate


                                         11
       Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 12 of 17




successfulness in treating her pain in 2013. Likewise, the ALJ noted treatment

records showing Plaintiff’s condition was stable under the conservative treatment

regimen Dr. Aylor pursued. (R. 26).

      Next, while Plaintiff testified she began falling approximately twice per

week starting in 2012, Dr. Aylor’s treatment notes show Plaintiff denied falls

without exception.    This inconsistency between Plaintiff’s allegations and the

medical record provides substantial evidence to support the ALJ’s conclusion that

her symptom of falling was not as severe as she claimed.               20 C.F.R. §

404.1529(c)(4). The same is true regarding Plaintiff’s testimony she suffered from

weekly migraine headaches. (R. 23, 72). Specifically, Dr. Aylor’s treatment notes

from June 2015 through October 2017 reflect Plaintiff denied headaches on all but

one visit. While Plaintiff complained of headaches during her June 19, 2017 visit,

she did not describe it as a migraine or as debilitating. (R. 599).

      Plaintiff contends that, rather than fairly analyzing her longitudinal treatment

history, the ALJ relied on isolated notations in the record which supported a

finding she was not disabled. (Doc. 11 at 6-7). Specifically, Plaintiff takes issue

with the ALJ’s citation of the treatment notes from January 31, 2015, and

September 11, 2015, for the proposition that Plaintiff was not in distress and

denied falls, gait abnormalities, headaches, numbness, and tingling. (Id.). A

review of the record shows Dr. Aylor never concluded Plaintiff was in distress and,


                                          12
        Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 13 of 17




save her June 19, 2017 complaint of headaches, always denied falls, gait

abnormalities, headaches, numbness, and tingling when asked. (R. 510-11, 513-

14, 516, 519-20, 523-24, 526-27, 529-30, 532, 535, 537-38, 545, 548, 551, 554,

557, 561, 563, 566, 569, 572, 576, 589, 592, 596, 599, 602, 605).6 Plaintiff’s

argument on this point relies on her consistent, subjective complaints of pain, as

reflected in Dr. Aylor’s treatment notes.            (Doc. 11 at 7-10).         However, the

undersigned has reviewed the record in this case and finds the ALJ’s determination

that the Plaintiff’s symptoms were not as severe as alleged is supported by

substantial evidence. Moreover, the question here is not whether the ALJ could

have reached a different conclusion regarding Plaintiff’s disability; the relevant

inquiry is whether the conclusion is supported by substantial evidence. See Dyer,

395 F.3d at 1212 (ALJ need not refer to every piece of evidence in the record, so

long as decision is supported by substantial evidence).                     Here, substantial

evidence—largely in the form of Dr. Aylor’s treatment records—supports the

ALJ’s conclusions.

       2.     Weight Afforded Opinion Evidence

       Plaintiff contends the ALJ erred in his assessment of the opinions of Dr.

Aylor. (Doc. 11 at 10-12). Absent a showing of good cause to the contrary, the

6
  Plaintiff contends her denials of falls or headaches is unpersuasive because they appear in Dr.
Aylor’s review of her neurological symptoms. (Doc. 11 at 6-7). However, Plaintiff has not
pointed to any additional treatment records reflecting Plaintiff complained about these
symptoms—symptoms she testified she suffered from on a regular and frequent basis.
                                               13
       Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 14 of 17




opinion of a claimant's treating physician is entitled to substantial or considerable

weight. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Failure to

articulate the reasons for giving less weight to the opinion of a treating physician is

reversible error. Id. Good cause exists where a treating physician's opinion is: (1)

not supported by the evidence; (2) contradicted by the evidence; or (3) conclusory

or inconsistent with the doctor's own medical records. Phillips, 357 F.3d at 1240-

41. While the ALJ can "reject the opinion of any physician when the evidence

supports a contrary conclusion . . . the ALJ is required [] to state with particularity

the weight he gives to different medical opinions and the reasons why." McCloud

v. Barnhart, 166 F. App'x 410, 418-19 (11th Cir. 2006) (citing Bloodsworth v.

Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983); Sharfarz v. Bowen, 825 F.2d 278,

279 (11th Cir. 1987)). Furthermore, the ALJ must explain why an opinion is

inconsistent with the medical record; he or she cannot simply make a conclusory

pronouncement that the opinion is inconsistent with evidence of record. See Bell v.

Colvin, No. 15-0743-GMB, 2016 WL 6609187 at *4 (M.D. Ala. Nov. 7, 2016).

      Dr. Aylor’s opinions appear in two physician statements he completed on

October 12, 2016, and August 11, 2017. (R. 541-42, 608-09). In the October 12,

2016 statement, Dr. Aylor noted Plaintiff suffered from joint disease, anxiety,

cervical disc displacement, lumbar degeneration, chronic pain, and fibromyalgia.

(R. 541). Dr. Aylor opined Plaintiff suffered from severe pain in her cervical and


                                          14
        Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 15 of 17




lumbar spine and experienced constant, severe pain, as well as anxiety attacks. (R.

541-42). Dr. Aylor further opined Plaintiff could lift no more than five pounds,

could not stand on concreate floors, and suffered from marked limitations in social

functioning and the ability to cope with stress due to anxiety; he did not expect

Plaintiff’s condition to improve in the future and noted she would be unable to

perform her job duties. (R. 542). In the August 11, 2017 statement, Dr. Aylor

noted Plaintiff’s chronic degenerative disc disease, disk herniation, and spinal

stenosis and stated she suffered from constant, severe pain. (R. 608). Dr. Aylor

opined Plaintiff could not do heavy lifting and could not stand or sit for any length

of time. (R. 609). 7

       Regarding Dr. Aylor’s October 12, 2016 opinion, the ALJ gave it no weight,

concluding it was inconsistent with his treatment record and the record as a whole.

(R. 27). Regarding the limitations Dr. Aylor imposed due to Plaintiff’s anxiety, the

ALJ noted the only psychiatric treatment she received was via Dr. Aylor’s

prescription for Xanax; the ALJ also noted Plaintiff declined a referral for

psychiatric care. (R. 26). The ALJ also noted that, while the October 12, 2016

opinion was based in part on fibromyalgia, Dr. Aylor had never diagnosed


7
 While Dr. Aylor’s August 11, 2017 statement references X-rays taken on January 30, 2015, and
February 2, 2015, the interpretation of those X-rays does not require a finding of disability. (R.
608). The January 30, 3015 X-ray of Plaintiff’s lumbar spine showed disc narrowing at L1-L2
and anterior spurring throughout the lower spine, but Dr. Aylor described the condition as “mild”
degenerative disc disease. (R. 538). Similarly, Dr. Aylor succinctly interpreted the February 2,
2015 X-ray of Plaintiff’s cervical spine as showing disc narrowing at C5-6. (R. 533).
                                               15
       Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 16 of 17




Plaintiff with fibromyalgia or performed objective testing to detect the condition.

(R. 27; see R. 541-42). These inconsistencies, which the ALJ specifically noted,

provide good cause to discount the October 12, 2016 opinion. Phillips, 357 F.3d at

1240-41.

       Regarding Dr. Aylor’s August 11, 2017 opinion, the ALJ afforded it less

than great or controlling weight due to its inconsistency with his treatment records.

(R. 26). The ALJ found the conclusion that Plaintiff suffered from constant, severe

pain was based primarily on her subjective complaints but was contradicted by Dr.

Aylor’s clinical finding that she did not suffer from true radiculopathy. (R. 26).

The ALJ also found the limitations Dr. Aylor imposed on Plaintiff’s ability to lift,

sit, and stand were not supported by his conservative treatment of her back pain,

especially in light of Plaintiff’s failure to pursue further Injection Treatments. (R.

26).   Finally, the ALJ found Dr. Aylor’s prohibition on sitting was flatly

contradicted by Plaintiff’s testimony that she spent approximately 90% of her days

sitting in a recliner. (R. 26). These inconsistencies, which the ALJ specifically

noted, provide good cause to discount the August 11, 2017 opinion. Phillips, 357

F.3d at 1240-41.

       Because the ALJ offered specific examples of inconsistencies between Dr.

Aylor’s opinions and his own treatment records, the decision to afford less than




                                         16
      Case 1:18-cv-01985-SGC Document 14 Filed 05/08/20 Page 17 of 17




controlling weight to his opinions was supported by good cause. Accordingly, the

ALJ did not err regarding Dr. Aylor’s opinions.

      IV.   CONCLUSION

      Upon review of the administrative record and considering all of Plaintiff's

arguments, the undersigned finds the Commissioner's decision is supported by

substantial evidence and is in accord with applicable law.       Accordingly, the

Commissioner's decision is due to be affirmed. A separate order will be entered.

      DONE this 8th day of May, 2020.



                                             ______________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE




                                        17
